DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s “Amendment” filed on 06/28/2022 has been considered.
Claims 1 and 15 are amended. Claims 1-7, 11-13, and 15-16 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0198001 to Sarma et al., in view of U.S. Patent Application Publication No. 2015/0169597 to Edge et al.
With regard to claim 1, Sarma discloses a method for locating electronic shelf labels in a sales area, said sales area having a plurality of electronic shelf labels  distributed in said sales area, each of said electronic shelf labels being associated with an item, each of said electronic shelf labels being provided with a label identifier specific thereto, said sales area comprising a plurality of radiofrequency beacons configured to simultaneously transmit radio signals which are carriers of information on their transmission times, the expected arrangement of the electronic shelf labels in the sales area being described by a planogram configured to comprise association data between each of a plurality of label identifiers and an expected position within gondolas of the sales area, said method comprising the following steps at an acquisition time (Fig. 1, paragraphs 5, 24, 34-37, When a retailer lays out displays, fixtures and inventory in a store, it follows a carefully designed planogram, which is a schematic drawing of fixtures that illustrate product placement. The invention combines the features and capabilities of each device, in a unique way, to provide a capability for detecting the geographic location of assets in a cost effective and repeatable manner. the RFID tags are preferably passive tags, however, in other embodiments, the RFID tags used may be active tags. In embodiments that use active RFID tags containing a battery, an RF signal can be sent to the RFID interrogation device. The first plurality of RFID beacon location tags 102 are strategically placed throughout the retail floor space 100, attached to shelving and other structures at pre-determined fixed positions. Each RFID beacon location tag 102 is associated with a unique RF tag identifier ("Tag ID"). RFID asset identification tags 104 are placed on various assets to be tracked and/or located throughout the retail floor space 100. Depending on the application, the RFID tags 102, 104 may store therein a retail SKU number, a unique serial number identifying the item, or both. In accordance with the present embodiment, an operator wearing a heads up display and operating a mobile reader 106, may view a panogram of the area of the store where he is she is currently located. The present operator location is displayable by virtue of the mobile reader 106, under operator control. A panogram compliance process for determining missing store stock may be performed by comparing a panogram of the store location, for the current operator position, in one eye of the heads up display and the operator viewing the area of the store where he is currently located through the other unaided eye. This allows the operator to compare, in real-time, the actual store stock situation with the panogram of the store stock as it should appear, via the heads up display. RFID asset identification tags 104 can be considered as “each of said electronic shelf labels (1) being associated with an item” and a unique serial number identifying the item can be considered as “a label identifier”. The first plurality of RFID beacon location tags 102 is considered as “a plurality of radiofrequency beacons (4)”. Examiner notes that RF signals transmitted from the plurality of RFID beacon location tags to the RFID interrogation device can be considered as “radio signals (S1)”. It’s well known that the setting and timing of transmitting radio signal for active RFID tags can be arranged/modified/designed to be synchronized): 
receiving, by a portable terminal provided with a radiofrequency location module,  the radio signals transmitted by the radiofrequency beacons; determining, by the portable terminal, data derived from the radio signals by the radiofrequency location module (Fig. 4, paragraphs 34-35, 47, 62-64, and 67, As the RFID mobile reader/writer 106 moves in the direction D', it wirelessly detects any beacon location RFID tags and asset identification RF tags within its read zone, C' by reading response signals transmitted from the RFID tags present in a range determined by the read zone, C'.  More particularly, the "Tag ID" associated with the first detected beacon location tag 102, 7 (1C3D53G) is used as an index into correlation table I above to retrieve the tag's location on the retail floor space 100. a determination is made regarding whether the strength of a signal received from the second location tag 102-13 is above a pre-determined threshold. Examiner notes that an RFID mobile reader/writer device 106 can be considered as “a portable terminal”); and
acquiring, by the portable terminal the identifier of an electronic shelf label from said electronic shelf label (Fig. 2-3, paragraphs 34-37 and 47, The mobile RFID interrogation reader/writer device 106 is configured to send radio frequency signals to the passive RFID beacon location tags 102 and the passive RFID asset identification tags 104, to interrogate them. It is appreciated that the RFID interrogation reader/writer device 106 operates as both a transmitter and receiver. Thus, an interrogation signal emitted by the mobile RFID interrogation reader/writer device 106 activates a tag so that it can respond to the mobile RFID interrogation reader/writer device 106 with the tag information. In this way the mobile RFID interrogation reader/writer device 106 operates as a data collection device by receiving data from the RFID tags. In embodiments that use active RFID tags containing a battery, an RF signal can be sent to the RFID interrogation device without having to first transmit an interrogation signal to the tag. The mobile RFID interrogation reader/writer device 106 operates in these scenarios simply as a receiver for collecting the transmitted data. Each RFID asset identification tag 104 is associated with a unique RF tag identifier ("Tag ID").);
transmitting, by the portable terminal, the acquired label identifier and the data derived from the radio signals to a central computer server (paragraph 70, Fig. 2-3, the mobile reader 106 travels within close proximity (e.g., 5-10 feet) to each of the RFID beacon location tags 102 at some point. As the mobile reader 106 passes within a detectable proximity of the location 102 and asset identification 104 tags, ID information (i.e., "Tag IDs"), for both the RFID beacon location tags 102 and RFID asset identification tags 104 is transmitted back to the host computer 150. The simultaneous detection of these two tag types is used together with the a-priori information regarding the location of the RFID beacon location tags 102 to infer the geographic location of the tagged assets.)
determining, by the central computer server, association data between the electronic shelf label identified by the label identifier and a position of said electronic shelf label based on a location of the portable terminal determined from the data derived from the radio signals, the association data for adapting a planogram in real time (Fig. 2, 5, and 6, paragraphs 56-57, 62, 70, 76-77, and 80, At step 326, the detection information is wirelessly forwarded from the RFID mobile reader/writer device 106 to the host computer 150. At step 328, upon detecting the second beacon location tag 102-13, a software program 135, resident in host computer 150, attempts to infer the location of assets attached to the detected asset identification tags 104-1, 104-2, 104, 3 and 104-4. At step 401, software program 135 of host computer 150 performs a table look-up using a previously created correlation table. Recall from step 304 above that correlation table I was created, associating each RFID beacon location tag's 102 "Tag ID" with its corresponding strategically placed location on the retail floor space 100. A first table look-up is performed using the response signal detection information provided from the first beacon location tag 102-7. More particularly, the "Tag ID" associated with the first detected beacon location tag 102, 7 (1C3D53G) is used as an index into correlation table I above to retrieve the tag's location on the retail floor space 100. In the example, the location of tag 102-7 is determined to be "Shelf 2, northeast corner" from the table look-up. As the mobile reader 106 passes within a detectable proximity of the location 102 and asset identification 104 tags, ID information (i.e., "Tag IDs"), for both the RFID beacon location tags 102 and RFID asset identification tags 104 is transmitted back to the host computer 150. The simultaneous detection of these two tag types is used together with the a-priori information regarding the location of the RFID beacon location tags 102 to infer the geographic location of the tagged assets. At step 509, location beacon tag and asset tag information is received from the mobile device as the Mobile Device moves through the Asset Storage Space. At step 511, the received beacon and tag information is correlated to trace movement patterns of the Mobile Device within the Asset Storage Space. In Fig. 6, step 613, associated assets with locations on map. Panograms, are schematic drawings of fixtures (store shelves) that illustrate product placement. In accordance with the present embodiment, an operator wearing a heads up display and operating a mobile reader 106, may view a panogram of the area of the store where he is she is currently located. Examiner notes that the location of tag the location of the mobile reader is associated with the detection information transmitted from the first RFID beacon location tag 102-7, wherein the location of the mobile reader is determined based on the location of the RFID beacon location tags, and the geographic location of the tagged assets are inferred by the location of the RFID beacon location tags, which is considered as “a position of said electronic shelf label based on a location of the portable terminal determined from the data derived from the radio signals”. Examiner notes that correlate/associate received location beacon and asset tag information (i.e., a unique tag ID), which is considered as “determining, by the central computer server, association data between the electronic shelf label identified by the label identifier and a position of said electronic shelf label…“. Examiner notes that  a panogram compliance process for determining missing store stock may be performed by comparing a panogram of the store location, for the current operator position, which is considered as “the association data for adapting a planogram in real time”). 
However, Sarma does not disclose receiving, by a portable terminal provided with a radiofrequency location module,  the radio signals simultaneously transmitted by the radiofrequency beacons; determining, by the portable terminal, data derived from the radio signals based on reception times of the radio signals measured by the radiofrequency location module; wherein the radiofrequency location module determines the location of the portable terminal from the measured reception times by measuring a propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data; or 2Application No.: 16/331,781Docket No.: REGIM 3.3F-415 the data derived from the radiofrequency signals are the reception times of said signals measured by the radiofrequency location module, and the central computer server determines the location of the portable terminal from the measured reception times.
However, Edge teaches receiving, by a portable terminal provided with a radiofrequency location module,  the radio signals simultaneously transmitted by the radiofrequency beacons; determining, by the portable terminal, data derived from the radio signals based on reception times of the radio signals measured by the radiofrequency location module; wherein the radiofrequency location module determines the location of the portable terminal from the measured reception times by measuring a propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data; or 2Application No.: 16/331,781Docket No.: REGIM 3.3F-415 the data derived from the radiofrequency signals are the reception times of said signals measured by the radiofrequency location module, and the central computer server determines the location of the portable terminal from the measured reception times ( In this example, a number of access points (APs) 20-1, 20-2, . . . 20-n are present inside the store 60 that provide short range radio communication using WiFi, Bluetooth.RTM., Long Term Evolution (LTE) or some other wireless technology with a short range capability or short range limitation. When the mobile devices 10 support a common locating system in association with server 50, the mobile devices 10 may communicate with server 50 via network 30 and/or via one or more of APs 20 that connect to network 30 (e.g. APs 20-1 and 20-2) and/or via one or more of base stations 40. Any mobile device 10 may also make use of wireless signals received from one or more of base stations 40 and/or one or more of APs 20 to help determine the location of the mobile device 10. For example, a mobile device 10 may measure the signal strength, signal timing or a round trip signal propagation time for one or more of APs 20 and/or one or more of base stations 40 and determine a location for the mobile device 10 using the resulting measurements and assistance data received from server 50 that may include the location coordinates and transmission characteristics (e.g. transmission power, transmission timing) for one or more of APs 20 and/or one or more of base stations 40. The location determination may make use of position methods such as Advanced Forward Link Trilateration (AFLT), Observed Time Difference Of Arrival (OTDOA), Enhanced cell ID (E-CID), Wireless Local Area Network (WLAN) Positioning and Short Range Node (SRN) positioning that have been standardized by standards bodies such as the 3.sup.rd Generation Partnership Project (3GPP), the 3.sup.rd Generation Partnership Project 2 (3GPP2) and the Open Mobile Alliance (OMA). Measurement by mobile device 600 of signals from wireless network access points (e.g., WiFi access points), Bluetooth access points, Femtocells, and/or detection by the mobile device of fixed Radio Frequency Identification (RFID) devices (e.g., using Near Field Communication (NFC)) that are at known locations may also be used to determine the location of mobile device 600. Detection of such wireless signals may be accomplished via communication interfaces 630. Communication interfaces 630 may also permit for location determination via detection of access points, RFID devices, and/or femtocells as detailed above, Fig. 1-2, and paragraphs 33 and 68-69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sarma to include, receiving, by a portable terminal provided with a radiofrequency location module,  the radio signals simultaneously transmitted by the radiofrequency beacons; determining, by the portable terminal, data derived from the radio signals based on reception times of the radio signals measured by the radiofrequency location module; wherein the radiofrequency location module determines the location of the portable terminal from the measured reception times by measuring a propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data; or 2Application No.: 16/331,781Docket No.: REGIM 3.3F-415 the data derived from the radiofrequency signals are the reception times of said signals measured by the radiofrequency location module, and the central computer server determines the location of the portable terminal from the measured reception times, as taught in Edge, in order to determine a location history for the mobile device indicative of a plurality of locations visited by the mobile device (Edge, paragraph 9).
With regard to claim 2, Sarma discloses the portable terminal also acquires an identifier of an item associated with the electronic shelf label and transmits said item identifier to the central computer server as well as the label identifier and the data derived from the radio signals received at the acquisition time, and the central computer server  determines association data between the electronic shelf label, the position of the electronic shelf label and the item associated with said electronic shelf label (Fig. 2-4, paragraphs 49-51, 57, and 62).  
With regard to claim 3, Sarma discloses the determined position for the electronic shelf label is determined, among predefined spots, as the nearest spot to the portable terminal (Fig. 2-4, Table 1, paragraphs 49-51, 57, and 62-62, Process 400 is described in accordance with the instant example directed to attempting to infer the location of assets attached to the detected asset identification tags 104-1, 104-2, 104, 3 and 104-4, at step 328 of process 300.).  
With regard to claim 4, Sarma discloses the determined position for the electronic shelf label is defined as the combination of a reference of the gondola, a number of a shelf and a distance along a rail (Table 1, Fig. 2-4, paragraphs 63 and 67, Examiner notes that the strength of a signal received by the potable terminal is related to the distance between the tag and the portable terminal, therefore, it’s well known that the position determination method is related to a distance. Shelf location table which includes shelf reference location and shelf number is used to retrieve the location of this tag).  
With regard to claim 5, Sarma discloses each electronic shelf label is provided with a radiofrequency peripheral device and the portable terminal acquires the identifier of the electronic shelf label by establishing a radiofrequency communication with said electronic shelf label (Fig. 1, paragraphs 18 and 35-37, RFID location transponders and RFID asset tracking transponders can be considered as “a radiofrequency peripheral device”).  
With regard to claim 6, Sarma discloses the radiofrequency peripheral device comprises an antenna and an NFC-type (Near Field Communication) electronic chip (paragraphs 24 and 34, A system comprises of a first set of passive near-field RFID tags. the RFID tags are small integrated circuits connected to an antenna that can respond to an interrogating RF signal with simple identifying information).  
With regard to claim 7, Sarma discloses each electronic shelf label is provided with an element for visually representing the label identifier, and the portable terminal comprises an optical reader adapted to read said visual representation element and acquire the label identifier (paragraph 37, For example, the asset tag may comprise a surface coating of epoxy or other glue adhesive enabling the tag to be affixed to an article, package, or package skid. In another embodiment, the RFID asset identification tags 104 may be printed onto the various assets.).  
With regard to claim 11, Sarma discloses the sales area includes a plurality of gondolas carrying the electronic shelf labels, said gondolas defining aisles therebetween, and radiofrequency beacons are arranged in the extension of aisles of the sales area (Fig. 1-2, paragraphs 36-36).  
With regard to claim 12, Sarma discloses for each of a plurality of aisles, a radiofrequency beacon is arranged on each side of the extension of the aisle (Fig. 1-2, paragraphs 36-36).  
With regard to claim 13, Sarma discloses wherein the radiofrequency beacons emit pulses over a frequency band greater than 500 MHz according to the Ultra wideband technique (It’s well known that ultra-wideband is a technology for transmitting information across a wide bandwidth (>500 MHz)).  
With regard to claim 15, Sarma discloses a system for locating electronic shelf labels in a sales area, said sales area having a plurality of electronic shelf labels distributed in said sales area, each of said electronic shelf labels being associated with an item, each of said electronic shelf labels being provided with a label identifier specific thereto (Fig. 1, paragraphs 35-37), said system comprising: 
a central computer server, comprising a planogram configured to comprise association data between each of a plurality of label identifiers and an expected position within gondolas of the sales area, a plurality of radiofrequency beacons configured to simultaneously transmit radio signals which are carriers of information on their transmission times, a portable terminal provided with a radiofrequency location module configured to receive, at an acquisition time, the radio signals transmitted by the radiofrequency beacons; determine data derived from the radio signals by the radiofrequency location module; acquire, at the acquisition time, an identifier of an electronic shelf label from said electronic shelf label; and transmit to the central computer server the acquired label identifier and the data derived from the radio signals received at the acquisition time (Fig. 2-4, paragraph 24, 34-37, 47, 49-51, 57, 62-64, 67, 70, 75-76, and 80); 
the central computer server being configured to determine association data in the planogram between the electronic shelf label identified by the label identifier and a position of said electronic shelf label based on a location of the portable terminal determined from the data derived from the radio signals received at the acquisition time, the association data for adapting a planogram in real time (Fig. 2, 5, and 6, paragraphs 56-57, 62, 70, 76-77, and 80).  
However, Sarma does not disclose receive, at an acquisition time, the radio signals simultaneously transmitted by the radiofrequency beacons; determine data derived from the radio signals based on reception times of the radio signal measured by the radiofrequency location module; wherein the radiofrequency location module is configured to determine the location of the portable terminal from the measured reception times by measuring a propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data; or the data derived from the radiofrequency signals are the reception times of said signals measured by the radiofrequency location module, and the central computer server is configured to determine the location of the portable terminal from the measured reception times.
However, Edge teaches receive, at an acquisition time, the radio signals simultaneously transmitted by the radiofrequency beacons; determine data derived from the radio signals based on reception times of the radio signal measured by the radiofrequency location module; wherein the radiofrequency location module is configured to determine the location of the portable terminal from the measured reception times by measuring a propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data; or the data derived from the radiofrequency signals are the reception times of said signals measured by the radiofrequency location module, and the central computer server is configured to determine the location of the portable terminal from the measured reception times (Fig. 1-2, and paragraphs 33 and 68-69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sarma to include, receive, at an acquisition time, the radio signals simultaneously transmitted by the radiofrequency beacons; determine data derived from the radio signals based on reception times of the radio signal measured by the radiofrequency location module; wherein the radiofrequency location module is configured to determine the location of the portable terminal from the measured reception times by measuring a propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data; or the data derived from the radiofrequency signals are the reception times of said signals measured by the radiofrequency location module, and the central computer server is configured to determine the location of the portable terminal from the measured reception times, as taught in Edge, in order to determine a location history for the mobile device indicative of a plurality of locations visited by the mobile device (Edge, paragraph 9).
With regard to claim 16, Sarma discloses the central computer server is configured to determine a position of the electronic shelf label corresponding to the combination of a gondola reference, a number of a shelf and a distance along a rail (Table 1, Fig. 2-4, paragraphs 63 and 67).  
Response to Arguments
Applicants' arguments filed on 06/28/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose determining, by the central computer server, association data between the electronic shelf label identified by the label identifier and a position of said electronic shelf label based on a location of the portable terminal determined from the data derived from the radio signals, the association data for adapting a planogram in real time: wherein the radiofrequency location module determines the location of the portable terminal from the measured reception times by measuring a propagation time of the respective signals of said radiofrequency beacons”.
Examiner directs Applicants' attention to the office action above.


	
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687